Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Paul Davis on 01/26/2022.
The application has been amended as follows:
Please amend claim 1 as follows:
An electric scooter, comprising: a frame having an opening; and a removable deck assembly disposed in the opening, the removable deck assembly comprising: a deck having an upper surface and a lower surface, and a battery pack attached to the lower surface of the deck; an electric motor; and a first electrical connector, wherein the first electrical connector is electrically coupled to the electric motor; wherein the removable deck assembly comprises a second electrical connector, wherein the second electrical connector is electrically coupled to the battery pack; and wherein when joined together, the first and second electrical connectors electrically couple the electric motor and the battery pack; wherein the first and second electrical connectors are configured to retain each other, or release each other, by twisting the first and second electrical connectors in opposite directions.
Please cancel claims 3 and 5.
Please amend claim 4 as follows:
The electric scooter of claim 
Please amend claim 6 as follows:
The electric scooter of claim 
Please amend claim 10 as follows:
An electric scooter, comprising: a frame; a plurality of wheels coupled to the frame; an electric motor coupled to at least one of the wheels; wherein the frame comprises an opening configured to receive a removable deck assembly, wherein the removable deck assembly comprises: a deck having an upper surface and a lower surface, and a battery pack attached to the lower surface of the deck; a first electrical connector, wherein the first electrical connector is electrically coupled to the electric motor, and wherein first electrical connector is configured to electrically couple with a second electrical connector of the removable deck assembly; wherein the first and second electrical connectors are configured to retain each other, or release each other, by twisting the first and second electrical connectors in opposite directions.
Please cancel claims 12 and 13.
Please amend claim 14 as follows:
The electric scooter of claim 
Please amend claim 16 as follows:
a first electrical connector, wherein the first electrical connector is electrically coupled to the battery pack, and wherein first electrical connector is configured to electrically couple with a second electrical connector of the electric scooter; wherein the first and second electrical connectors are configured to retain each other, or release each other, by twisting the first and second electrical connectors in opposite directions. 
Please cancel claims 18 and 19.
Please amend claim 20 as follows:
The removable deck assembly of claim 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 10, and 16 teach that the first and second electrical connectors are configured to retain each other, or release each other, by twisting the first and second electrical connectors in opposite directions. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.S./Examiner, Art Unit 3611           

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611